By the Court.
The confusion which has so often arisen in cases of this kind, has been owing to the practitioners of the bar, blending all these acts together, and considering them as made in pari materia ; whereas, they are distinct in their nature and objects. The county court act, created new jurisdictions unknown in law before, and regulated the practice in those jurisdictions ; they are local in their nature, and circumscribed in their limits ; and the rules prescribed in the act of 1785, are peculiarly adapted to those Inferior courts, and to them only. Whereas, the act of 1788, was auxiliary to, and came in aid of the old attach*126ment act of 1744, by enabling magistrates to issue out writs of attachment in certain cases mentioned in the act, and to make them returnable into the court of common pleas, where they were to be proceeded in, agreeably to the terms of this last-mentioned act.
Rule to set aside the judgment discharged.
Present Watif.s and Bay ; Burke and Grikke, not present at' the argument, but afterwards concurred in this decision.